 In the Matter of SEALY MATTRESSCOMPANYandTEXTILEWORKERSUNION OF AMERICA, C. I. O.Case No. 13-R-3334.Decided March1, 1946Mr. Stanford Clinton,`of Chicago, Ill., for the Company.Mr. Earl T. McGrew,of Chicago, Ill., for the Union.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofSealy Mattress Company, Chicago, Illinois, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Clarence A. Meter, Trial Ex-aminer.The hearing was held at Chicago, Illinois, on December 14,1945.The Company and the Union appeared and participated. Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom, prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSealy Mattress Company, an Illinois corporation with its principaloffice and place of business in Chicago, Illinois, is engaged in themanufacture of mattresses,box springs,sofa-beds,and headboards.During the fiscal period ending November 30, 1945, the Company66 N. L.R. B., No. 24.242 SEALY MATTRESS COMPANY243purchased raw materialsvalued in excessof $500,000, of which morethan 50 percent was received from points located outside the Stateof Illinois.During thesameperiod the Company sold finishedproducts valued in excess of $800,000, of which more than 20 percentwas shipped to points located outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.11.THE ORGANIZATION INVOLVEDTextileWorkers Union of Americais a labor organization affi-liated with the Congressof Industrial Organizations,admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of its employeesuntil the Union has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit composed of all production and mainte-nance employees including employees of the shipping and receivingdepartments, and the maintenance man, but excluding office clericalemployees, the production-schedule clerk, truck driver, janitor-watchman, salesmen, superintendent, foreman, and all working fore-men except the working foreman in the packing and inspection de-partment.The Company seeks to include office clerical employeesif personnel of the shipping and receiving departments are included,and it also wishes to exclude the maintenance man, and the workingforeman in the packing and inspection department 2IThe Field Examiner reported that the Union submitted membership cards bearing thenames of 25 employees listed on the Company's pay roll of October 24, 1945, and thatthe cards are dated October 1945.There are approximately 27 employees in the appropriate unit.' The Company takes no position with respect to the production-schedule clerk, whomwe shall exclude in accordance with the Union's desire. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees of the Shipping and Receiving Departments:Theseemployees perform manual labor in the course of their duties, whichare the usual functions associated with their classification.We shallinclude them in accordance with our customary practice.3Office Clerical Employees:These employees have interests andduties which differ from those of production and maintenance em-ployees.Accordingly, pursuant to our well-established policy, weshall exclude them .4Maintenance Man:Because of the wartime shortage of materials,the operations of the Company have been necessarily curtailed, andno maintenance man is presently employed.When production hasbeen increased the Company contemplates the addition of a mainte-nance employee whose function it will be to repair and maintainmachinery and plant equipment.We can perceive no reason to de-viate from our normal policy of including this type of employee inthe unit sought.Accordingly we shall include him.-,Working Foreman-Packing and Inspection Department:There isat present only one subordinate employee in this department, butwhen normal production is resumed it is anticipated that the workingforeman will supervise five employees.The record discloses that, al-though this employee is paid the same piece-work rate as his sub-ordinate, additional compensation paid to him for his supervisoryduties is reflected in the annual bonus." It is apparent that he mayeffectively recommend the discharge, discipline, or transfer of hissubordinates, and the increase of personnel within his departmentshould serve to accentuate his supervisory status.We are convincedthat he occupies virtually the same position as other working fore-men, who the parties agree should not be included.Therefore, weshall exclude the working foreman of the packing and inspectiondepartment.We find that all production and maintenance employees of theCompany at its Chicago, Illinois, plant, including employees of theshipping and receiving departments, and the maintenance man, butexcluding office clerical employees, the production-schedule clerk,truck driver, janitor-watchmen, salesmen, superintendent, foremen,allworking foremen, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.8 SeeMatter of Taylor Forge& Pipe Works,51 N. L. It. B 484 SeeMatterof American Propeller Corp , 43N. L. R B. 5185 SeeMatterof Gluck Brothers, Inc.,45 N. L. R. B. 1159.8 The annual bonus percentagegiven to the working foreman for the last period was,,;Theas contrastedwith 21/2percent for the subordinateemployee. SEALY MATTRESS COMPANYV. THE DETERMINATIONOF REPRESENTATIVES245We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sealy MattressCompany, Chicago, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Textile Workers Union of America, C. I. 0., for the purposes ofcollective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.